In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-20-00115-CR



                            XAVIER LAVAR FRENCH, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee




                            On Appeal from the 202nd District Court
                                    Bowie County, Texas
                                Trial Court No. 17F1141-202




                         Before Morriss, C.J., Stevens and Carter,* JJ.
                        Memorandum Opinion by Chief Justice Morriss

_____________________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                MEMORANDUM OPINION

       In 2018, Xavier Lavar French had pled guilty to evading arrest using a vehicle. See TEX.

PENAL CODE ANN. § 38.04. At that time, he was placed on deferred adjudication community

supervision. On September 30, 2020, the trial court adjudicated French’s guilt, revoked his

community supervision, and sentenced French to eight years’ confinement. In that proceeding,

the trial court also adjudicated, revoked, and sentenced French for another felony. We address

that case in our cause number 06-20-00114-CR.

       Our opinion in French v. State, 06-20-00114-CR, also issued today, addresses the issues

raised by French in this instant case. For the same reasons stated in that opinion, we affirm the

trial court’s judgment and sentence in this cause.




                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:        June 15, 2021
Date Decided:          July 21, 2021

Do Not Publish




                                                 2